             Case 3:17-cv-05806-RJB Document 510 Filed 08/02/21 Page 1 of 81

                                                                       The Honorable Robert J. Bryan




 1                              UNITED STATES DISTRICT COURT
 2                             WESTERN DISTRICT OF WASHINGTON
 3                                       AT TACOMA
 4
      STATE OF WASHINGTON,                            Case No. 3:17-cv-05806-RJB

                      Plaintiff,                      DECLARATION OF TIERNAN KANE IN
                                                      SUPPORT OF THE GEO GROUP, INC.’S
      v.                                              RESPONSE TO THE STATE’S
                                                      RENEWED MOTION FOR JUDGMENT
      THE GEO GROUP, INC.,                            AS A MATTER OF LAW

                      Defendant.




 5          Pursuant to 28 U.S.C. § 1746(2), I, Tiernan Kane, state and declare as follows:

 6          1. I am over eighteen years of age. I have personal knowledge of, and am competent to testify

 7   about, the matters contained herein.

 8          2. I am an Attorney at Cooper & Kirk, PLLC, and one of the attorneys representing The GEO

 9   Group, Inc. in this matter.

10          3. Attached hereto as Exhibit A is a true and correct copy of excerpts of the rough draft of the

11   Trial Transcript of June 11, 2021.

12          4. Attached hereto as Exhibit B is a true and correct copy of Trial Exhibit A-014.

13          5. Attached hereto as Exhibit C is a true and correct copy of excerpts of the rough draft of the

14   Trial Transcript of June 10, 2021.

15          6. Attached hereto as Exhibit D is a true and correct copy of excerpts of the rough draft of the

16   Trial Transcript of June 4, 2021.

     DECL. OF TIERNAN KANE I.S.O.                                      COOPER & KIRK, PLLC
     GEO’S RESP. TO THE STATE’S                                      1523 New Hampshire Ave., NW
     RENEWED MOT. FOR J.                                                 Washington, DC 20036
     AS A MATTER OF LAW                                                     (202) 220-9600
     3:17-CV-05806-RJB                               1
             Case 3:17-cv-05806-RJB Document 510 Filed 08/02/21 Page 2 of 81




 1          7. Attached hereto as Exhibit E is a true and correct copy of excerpts of the rough draft of the

 2   Trial Transcript of June 8, 2021.

 3          8. Attached hereto as Exhibit F is a true and correct copy of excerpts of the rough draft of the

 4   Trial Transcript of June 9, 2021.

 5          9. Attached hereto as Exhibit G is a true and correct copy of excerpts of the rough draft of the

 6   Trial Transcript of June 14, 2021.

 7          10. Attached hereto as Exhibit H is a true and correct copy of Trial Exhibit A-321.

 8
 9          I declare under penalty of perjury that the foregoing is true and correct.

10          Dated this 2nd day of August, 2021, in South Bend, Indiana.

11
12                                                           _________s/ Tiernan Kane________

13                                                            Tiernan Kane, Ind. Bar No. 36452-71

14          Respectfully submitted, this 2nd day of August, 2021.

15                                                 By: /s/ _Tiernan Kane________________
16                                                 Charles J. Cooper,* D.C. Bar No. 248070
17                                                 Michael W. Kirk,* D.C. Bar No. 424648
18                                                 Tiernan Kane,* Ind. Bar No. 36452-71**
19                                                 Cooper & Kirk, PLLC
20                                                 1523 New Hampshire Avenue, NW
21                                                 Washington, DC 20036
22                                                 Telephone: (202) 220-9600
23                                                 Fax: (202) 220-9601
24                                                 E-mail: ccooper@cooperkirk.com
25                                                 E-mail: mkirk@cooperkirk.com
26                                                 E-mail: tkane@cooperkirk.com
27                                                 * Appearing pro hac vice
28                                                 **Not admitted to the D.C. Bar
29
30                                                 By: s/ Joan K. Mell
31                                                 III BRANCHES LAW, PLLC
32                                                 Joan K. Mell, WSBA #21319
33                                                 1019 Regents Boulevard, Suite 204
34                                                 Fircrest, Washington 98466
35                                                 Telephone:     (253) 566-2510

     DECL. OF TIERNAN KANE I.S.O.
     GEO’S RESP. TO THE STATE’S                                            COOPER & KIRK, PLLC
     RENEWED MOT. FOR J.                                                 1523 New Hampshire Ave., NW
     AS A MATTER OF LAW                                                      Washington, DC 20036
     3:17-CV-05806-RJB                                2                         (202) 220-9600
           Case 3:17-cv-05806-RJB Document 510 Filed 08/02/21 Page 3 of 81




1                                      Facsimile:   (281) 664-4643
2                                      Email: joan@3brancheslaw.com
3
4                                      Attorneys for Defendant The GEO Group, Inc.




    DECL. OF TIERNAN KANE I.S.O.
    GEO’S RESP. TO THE STATE’S                              COOPER & KIRK, PLLC
    RENEWED MOT. FOR J.                                   1523 New Hampshire Ave., NW
    AS A MATTER OF LAW                                        Washington, DC 20036
    3:17-CV-05806-RJB                     3                      (202) 220-9600
         Case 3:17-cv-05806-RJB Document 510 Filed 08/02/21 Page 4 of 81




 1                                   PROOF OF SERVICE
 2         I hereby certify on the 2nd day of August, 2021, pursuant to Federal Rule of Civil
 3   Procedure 5(b), I electronically filed and served the foregoing THE GEO GROUP, INC.’S
 4   RESPONSE TO THE STATE’S RENEWED MOTION FOR JUDGMENT AS A
 5   MATTER OF LAW via the Court’s CM/ECF system on the following:
 6   SCHROETER GOLDMARK & BENDER
     Adam J. Berger, WSBA #20714
 7   Lindsay L. Halm, WSBA #37141
 8   Jamal N. Whitehead, WSBA #39818
     Rebecca J. Roe, WSBA #7560
 9   810 Third Avenue, Suite 500
     Seattle, Washington 98104
10   Telephone: (206) 622-8000
     Facsimile: (206) 682-2305
11   Email: hberger@sgb-law.com
12   Email: halm@sgb-law.com
     Email: whitehead@sgb-law.com
13   Email: roe@sgb-law.com

14   THE LAW OFFICE OF R. ANDREW FREE
     Andrew Free (Admitted Pro Hac Vice)
15   P.O. Box 90568
     Nashville, Tennessee 37209
16   Telephone: (844) 321-3221
     Facsimile: (615) 829-8959
17   Email: andrew@immigrantcivilrights.com
18   OPEN SKY LAW PLLC
     Devin T. Theriot-Orr, WSBA #33995
19
     20415 72nd Avenue S, Suite 100
20   Kent, Washington 98032
     Telephone: (206) 962-5052
21   Facsimile: (206) 681-9663
     Email: devin@openskylaw.com
22
     MENTER IMMIGRATION LAW, PLLC
23   Meena Menter, WSBA #31870
     8201 164th Avenue NE, Suite 200
24   Redmond, Washington 98052
     Telephone: (206) 419-7332
25
     Email: meena@meenamenter.com
26   Attorneys for Plaintiffs
                                                      s/Lynn Brewer
27
                                                      Lynn Brewer
     PROOF OF SERVICE
     3:17-CV-05806-RJB – 4
           Case 3:17-cv-05806-RJB Document 510 Filed 08/02/21 Page 5 of 81




                                                 TABLE OF EXHIBITS

                                                                                                                               Page

Exhibit A – Excerpts of Trial Transcript Rough Draft, June 11, 2021 .............................................1

Exhibit B – Trial Exhibit A-014 .....................................................................................................26

Exhibit C – Excerpts of Trial Transcript Rough Draft, June 10, 2021 ...........................................38

Exhibit D – Excerpts of Trial Transcript Rough Draft, June 4, 2021 .............................................46

Exhibit E – Excerpts of Trial Transcript Rough Draft, June 8, 2021 .............................................51

Exhibit F – Excerpts of Trial Transcript Rough Draft, June 9, 2021 ..............................................59

Exhibit G – Excerpts of Trial Transcript Rough Draft, June 14, 2021 ...........................................62
Case 3:17-cv-05806-RJB Document 510 Filed 08/02/21 Page 6 of 81




                EXHIBIT A




                            Page 001
     Case 3:17-cv-05806-RJB Document 510 Filed 08/02/21 Page 7 of 81
                                                                                                                       1

 1                                   UNITED STATES DISTRICT COURT

 2                       WESTERN DISTRICT OF WASHINGTON AT TACOMA

 3    _____________________________________________________________

 4                                    )
       UGOCHUKWO GOODLUCK NWAUZOR,    )
 5     et al.,                        )
                                      )
 6                     Plaintiffs,    ) 3:17-cv-05769-RJB
                                      ) 3:17-cv-05806-RJB
 7     v.                             )
                                      ) Tacoma, Washington
 8     THE GEO GROUP, INC.,           )




                                                                       T
                                      ) June 11, 2021
 9                     Defendant.     )




                                                              AF
       ____________________________   ) Jury Trial
10                                    )
       STATE OF WASHINGTON,           ) 9:00 a.m.
11

12
                       Plaintiff,
                                      )
                                      )
                                      )
                                                   DR
       v.                             )
13                                    )
                                      GH

       THE GEO GROUP, INC.,           )
14                                    )
                       Defendant.     )
15                                    )
                        U


      _____________________________________________________________
16
                     RO




                      VERBATIM REPORT OF PROCEEDINGS
17                 BEFORE THE HONORABLE ROBERT J. BRYAN
                       UNITED STATES DISTRICT JUDGE
18    _____________________________________________________________

19

20

21

22

23

24
           P r o c e e d i n g s   s t e n o g r a p h i c a l l y   r e p o r t e d   a n d   t r a n s c r i b e d
25                                   W i t h   c o m p u t e r - a i d e d   t e c h n o l o g y




                     Angela Nicolavo - Court Reporter - 1717 Pacific Ave, Tacoma, WA - 253-882-3832
                                               Page 002
Case 3:17-cv-05806-RJB Document 510 Filed 08/02/21 Page 8 of 81
Case 3:17-cv-05806-RJB Document 510 Filed 08/02/21 Page 9 of 81
Case 3:17-cv-05806-RJB Document 510 Filed 08/02/21 Page 10 of 81
Case 3:17-cv-05806-RJB Document 510 Filed 08/02/21 Page 11 of 81
Case 3:17-cv-05806-RJB Document 510 Filed 08/02/21 Page 12 of 81
Case 3:17-cv-05806-RJB Document 510 Filed 08/02/21 Page 13 of 81
Case 3:17-cv-05806-RJB Document 510 Filed 08/02/21 Page 14 of 81
Case 3:17-cv-05806-RJB Document 510 Filed 08/02/21 Page 15 of 81
Case 3:17-cv-05806-RJB Document 510 Filed 08/02/21 Page 16 of 81
Case 3:17-cv-05806-RJB Document 510 Filed 08/02/21 Page 17 of 81
Case 3:17-cv-05806-RJB Document 510 Filed 08/02/21 Page 18 of 81
Case 3:17-cv-05806-RJB Document 510 Filed 08/02/21 Page 19 of 81
Case 3:17-cv-05806-RJB Document 510 Filed 08/02/21 Page 20 of 81
Case 3:17-cv-05806-RJB Document 510 Filed 08/02/21 Page 21 of 81
Case 3:17-cv-05806-RJB Document 510 Filed 08/02/21 Page 22 of 81
Case 3:17-cv-05806-RJB Document 510 Filed 08/02/21 Page 23 of 81
Case 3:17-cv-05806-RJB Document 510 Filed 08/02/21 Page 24 of 81
Case 3:17-cv-05806-RJB Document 510 Filed 08/02/21 Page 25 of 81
Case 3:17-cv-05806-RJB Document 510 Filed 08/02/21 Page 26 of 81
Case 3:17-cv-05806-RJB Document 510 Filed 08/02/21 Page 27 of 81
Case 3:17-cv-05806-RJB Document 510 Filed 08/02/21 Page 28 of 81
Case 3:17-cv-05806-RJB Document 510 Filed 08/02/21 Page 29 of 81
Case 3:17-cv-05806-RJB Document 510 Filed 08/02/21 Page 30 of 81
Case 3:17-cv-05806-RJB Document 510 Filed 08/02/21 Page 31 of 81




                 EXHIBIT B




                            Page 026
                                                         Ex. # A-014
Case 3:17-cv-05806-RJB Document 510 Filed 08/02/21 Page 32 of 81
                                                              1 of 11




                            Page 027
                                                         Ex. # A-014
Case 3:17-cv-05806-RJB Document 510 Filed 08/02/21 Page 33 of 81
                                                              2 of 11




                            Page 028
                                                         Ex. # A-014
Case 3:17-cv-05806-RJB Document 510 Filed 08/02/21 Page 34 of 81
                                                              3 of 11




                            Page 029
                                                         Ex. # A-014
Case 3:17-cv-05806-RJB Document 510 Filed 08/02/21 Page 35 of 81
                                                              4 of 11




                            Page 030
                                                         Ex. # A-014
Case 3:17-cv-05806-RJB Document 510 Filed 08/02/21 Page 36 of 81
                                                              5 of 11




                            Page 031
                                                         Ex. # A-014
Case 3:17-cv-05806-RJB Document 510 Filed 08/02/21 Page 37 of 81
                                                              6 of 11




                            Page 032
                                                         Ex. # A-014
Case 3:17-cv-05806-RJB Document 510 Filed 08/02/21 Page 38 of 81
                                                              7 of 11




                            Page 033
                                                         Ex. # A-014
Case 3:17-cv-05806-RJB Document 510 Filed 08/02/21 Page 39 of 81
                                                              8 of 11




                            Page 034
                                                         Ex. # A-014
Case 3:17-cv-05806-RJB Document 510 Filed 08/02/21 Page 40 of 81
                                                              9 of 11




                            Page 035
                                                         Ex. # A-014
Case 3:17-cv-05806-RJB Document 510 Filed 08/02/21 Page 41 of 81
                                                             10 of 11




                            Page 036
                                                         Ex. # A-014
Case 3:17-cv-05806-RJB Document 510 Filed 08/02/21 Page 42 of 81
                                                             11 of 11




                            Page 037
Case 3:17-cv-05806-RJB Document 510 Filed 08/02/21 Page 43 of 81




                 EXHIBIT C




                            Page 038
Case 3:17-cv-05806-RJB Document 510 Filed 08/02/21 Page 44 of 81
Case 3:17-cv-05806-RJB Document 510 Filed 08/02/21 Page 45 of 81
Case 3:17-cv-05806-RJB Document 510 Filed 08/02/21 Page 46 of 81
Case 3:17-cv-05806-RJB Document 510 Filed 08/02/21 Page 47 of 81
Case 3:17-cv-05806-RJB Document 510 Filed 08/02/21 Page 48 of 81
Case 3:17-cv-05806-RJB Document 510 Filed 08/02/21 Page 49 of 81
Case 3:17-cv-05806-RJB Document 510 Filed 08/02/21 Page 50 of 81
Case 3:17-cv-05806-RJB Document 510 Filed 08/02/21 Page 51 of 81




                 EXHIBIT D




                            Page 046
     Case 3:17-cv-05806-RJB Document 510 Filed 08/02/21 Page 52 of 81
                                                                                                                       1

 1

 2                                   UNITED STATES DISTRICT COURT

 3                       WESTERN DISTRICT OF WASHINGTON AT TACOMA

 4     _____________________________________________________________

 5                                     )
        UGOCHUKWO GOODLUCK NWAUZOR,    )
 6      et al.,                        )
                                       )
 7                      Plaintiffs,    ) 3:17-cv-05769-RJB
                                       ) 3:17-cv-05806-RJB
 8      v.                             )




                                                                       T
                                       ) Tacoma, Washington
 9      THE GEO GROUP, INC.,           )




                                                              AF
                                       ) June 4, 2021
10                      Defendant.     )
        ____________________________   ) Jury Trial
11

12
        STATE OF WASHINGTON,
                                       )
                                       ) 9:00 a.m.
                                       )
                                                   DR
                        Plaintiff,     )
13                                     )
                                           H
        v.                             )
14                                     )
                                   UG


        THE GEO GROUP, INC.,           )
15                                     )
                        Defendant.     )
16                                     )
                     RO




       _____________________________________________________________
17
                       VERBATIM REPORT OF PROCEEDINGS
18                  BEFORE THE HONORABLE ROBERT J. BRYAN
                        UNITED STATES DISTRICT JUDGE
19     _____________________________________________________________

20

21

22

23

24

25         P r o c e e d i n g s   s t e n o g r a p h i c a l l y   r e p o r t e d   a n d   t r a n s c r i b e d
                                     W i t h   c o m p u t e r - a i d e d   t e c h n o l o g y




                     Angela Nicolavo - Court Reporter - 1717 Pacific Ave, Tacoma, WA - 253-882-3832
                                               Page 047
     Case 3:17-cv-05806-RJB Document 510 Filed 08/02/21 Page 53 of 81
                                   Henderson - Cross                               10

 1     A   Security requirement.

 2     Q   I think I heard you testify early that the GEO facility is

 3     a knife-free facility, is that correct?

 4     A   That is correct.

 5     Q   Okay.    How do you get most of your vegetables?             Are they

 6     already cut up?

 7     A   There's some that are cut up, we do have dough cutters

 8     that are tethered to the tables.         They are monitored on an




                                                 T
 9     hourly basis for security reasons and accountability.




                                            AF
10     Q   And then so let's say you are going to serve chicken, do

11

12     presliced?
                                    DR
       you get a whole chicken to cut up or does it already come



13     A   It comes presliced.       You have the thighs, if it is a
                                H

14     turkey roast then we have a meat slicer, which is also a tool
                         UG


15     that has to be checked out and monitored throughout the day

16     by my staff.
                   RO




17     Q   When you get the thighs, are those fresh thighs, frozen,

18     how do they come to you?

19     A   Fresh thighs and leg quarters.

20     Q   Do you have any opinion as to why detainees participate in

21     the voluntary work program?

22     A   Yes.    A lot of them like to do it because they want to get

23     out of the unit, get their minds off of their immigration

24     status.     They enjoy doing it.      We also enjoy them coming in

25     and helping out.      They get to learn new things and keep their



                                 Page 048
     Case 3:17-cv-05806-RJB Document 510 Filed 08/02/21 Page 54 of 81
                                  Henderson - Redirect                            11

 1     mind off their issues.

 2               MS. SCHEFFEY: No further questions.           Thank you.

 3                              REDIRECT EXAMINATION

 4     BY MS. BRENNEKE:

 5     Q   I have a few clarification questions from what you have

 6     said.    First off, let's talk again about the training.             You

 7     said the new GEO staff are provided 40 hours of training at

 8     the start of their employment; is that right?




                                                 T
 9     A   New GEO staff will go through an academy and they will




                                            AF
10     also go through an extra 40 hours of OJT.

11

12
       Q

       right?
                                    DR
           They have refresher ART training annually; isn't that



13     A   That is correct.
                                H

14     Q   All of the new GEO staff employee training is around
                         UG


15     becoming detention officers, isn't it?

16     A   Becoming detention officers and also a refresher of the
                  RO




17     food service courses that -- also monthly, I did mention that

18     monthly we do have food service meetings and that's also

19     training in food service also.

20     Q   So the training you provide your GEO staff in food

21     services is limited to monthly meetings and training?

22     A   No, it is not limited to monthly meetings.            It is -- in

23     food service, that is always an ongoing training process of

24     learning new things.       There is new codes that come out from

25     the local health department, so that is -- in our profession



                                 Page 049
     Case 3:17-cv-05806-RJB Document 510 Filed 08/02/21 Page 55 of 81
                                  Henderson - Redirect                      31

 1     Q   Is it your understanding that when they are doing this

 2     tracking, they are tracking how many details or shifts were

 3     worked by detainees at the Northwest Detention Center that

 4     year?

 5     A   Me personally did not comply (sic) this information.         I

 6     didn't give them information as far as tracking how many

 7     detainees worked per day.        That probably was on a

 8     classification basis.       I can't say that I was the one that




                                                 T
 9     gave them that information.




                                            AF
10     Q   Well, Ms. Henderson, you did testify that when people come

11

12
                                    DR
       to work, they sign that they have worked so they can get paid

       for that day; is that correct?

13     A   That is correct.      But there is more than one voluntary
                                H

14     work program.
                         UG


15     Q   You mean there is a voluntary work program in the kitchen,

16     one in the laundry, one in the pod; is that what you mean?
                  RO




17     A   Yes.

18     Q   So for the kitchen, you have those out count sheets that

19     we have looked at, I believe, and when people work they sign

20     on there that they worked that detail or that shift, correct?

21     A   Yes.

22     Q   Then you pass those out count sheets on to the payroll

23     people so they get paid; is that correct?

24     A   That is correct.

25     Q   And so the work detail, or the work shifts are, in fact,



                                 Page 050
Case 3:17-cv-05806-RJB Document 510 Filed 08/02/21 Page 56 of 81




                 EXHIBIT E




                            Page 051
     Case 3:17-cv-05806-RJB Document 510 Filed 08/02/21 Page 57 of 81
                                                                                                                       1

 1

 2                                   UNITED STATES DISTRICT COURT

 3                       WESTERN DISTRICT OF WASHINGTON AT TACOMA

 4     _____________________________________________________________

 5                                     )
        UGOCHUKWO GOODLUCK NWAUZOR,    )
 6      et al.,                        )
                                       )
 7                      Plaintiffs,    ) 3:17-cv-05769-RJB
                                       ) 3:17-cv-05806-RJB
 8      v.                             )




                                                                       T
                                       ) Tacoma, Washington
 9      THE GEO GROUP, INC.,           )




                                                              AF
                                       ) June 8, 2021
10                      Defendant.     )
        ____________________________   ) Jury Trial
11

12
        STATE OF WASHINGTON,
                                       )
                                       ) 9:00 a.m.
                                       )
                                                   DR
                        Plaintiff,     )
13                                     )
                                           H
        v.                             )
14                                     )
                                   UG


        THE GEO GROUP, INC.,           )
15                                     )
                        Defendant.     )
16                                     )
                     RO




       _____________________________________________________________
17
                       VERBATIM REPORT OF PROCEEDINGS
18                  BEFORE THE HONORABLE ROBERT J. BRYAN
                        UNITED STATES DISTRICT JUDGE
19     _____________________________________________________________

20

21

22

23

24

25         P r o c e e d i n g s   s t e n o g r a p h i c a l l y   r e p o r t e d   a n d   t r a n s c r i b e d
                                     W i t h   c o m p u t e r - a i d e d   t e c h n o l o g y




                     Angela Nicolavo - Court Reporter - 1717 Pacific Ave, Tacoma, WA - 253-882-3832
                                               Page 052
     Case 3:17-cv-05806-RJB Document 510 Filed 08/02/21 Page 58 of 81
                                     Scott - Cross                             9

 1     shall not be assigned work that is considered hazardous or

 2     dangerous.    It also states that it is the sole responsibility

 3     of ICE to determine whether a detainee will be allowed to

 4     perform on the voluntary work program and at what

 5     classification level.

 6     BY MS. SCHEFFEY:

 7     Q   So, what does that mean to you, what you just said that

 8     ICE has the sole responsibility to determine whether a




                                                 T
 9     detainee is allowed to perform in the voluntary work program?




                                            AF
10     A   ICE reviews and has oversight of everything I do under the

11

12
       contract.
                                    DR
                    They take it so seriously that they put a contract

       monitor on site, actually, there is two government employees

13     on site that monitor this contract.           The contracting officer
                                H

14     representative, and we also have a detention services manager
                         UG


15     which reports directly to headquarters Department of Homeland

16     Security in Washington.       That is how seriously they take this
                   RO




17     contract.    You know, I just -- I got to tell you, after 20

18     years --

19                THE COURT:    Wait a minute.       I think you have answered

20     the question.

21     BY MS. SCHEFFEY:

22     Q   Do you meet with the ICE personnel on site regularly?

23     A   Yes.

24     Q   How regularly?

25     A   I talk to them near daily.         We have at least two or three



                                 Page 053
     Case 3:17-cv-05806-RJB Document 510 Filed 08/02/21 Page 59 of 81
                                     Scott - Cross                                10

 1     weekly meetings every single week on subjects related to the

 2     detention facility.

 3     Q   Do they give you feedback if they think you are doing

 4     something wrong?

 5     A   Absolutely give us feedback.         There is a whole section of

 6     contract that covers that.

 7     Q   Can you think of an example of a time when they gave you

 8     feedback and told you to change something?




                                                 T
 9               MR. WHITEHEAD:      Objection, Your Honor, hearsay.




                                            AF
10               THE COURT:     Sustained.

11

12
       BY MS. SCHEFFEY:

       Q
                                    DR
           Have you ever changed something at ICE's direction?

13     A   Yes, all the time.
                                H

14     Q   What have you changed at ICE'S direction most recently?
                         UG


15     A   Most recently about staffing and for the past over a year

16     we have dealt with COVID.        There have been a number of
                  RO




17     requirements daily that looked at that and how we handle

18     COVID-19, the contractor -- we're the contractor, but the COR

19     is directed stuff with janitors and medical.            They run the

20     contract overall.      They are responsible for the facility.          I

21     manage the facility.

22     Q   Is there anything in this section of the contract that

23     gives you direction about whether detainees should receive

24     uniforms and equipment as part of their volunteer project?

25     A   Yes, it does.      The ICE standard, the PBNDS also requires



                                 Page 054
     Case 3:17-cv-05806-RJB Document 510 Filed 08/02/21 Page 60 of 81
                                     Scott - Cross                              19

 1     Q   How does that compare to the VWP training?

 2     A   The VWP training that we provide that is required by the

 3     standard on maybe how to sweep and mop a floor, how to spray

 4     and clean a table.      You get a little bit more into the

 5     required skills that they have in the kitchen and the

 6     laundry.     Take a little bit more training in those areas, but

 7     they don't get all the training that a detention officer

 8     receives.




                                                 T
 9     Q   I want to talk about the process you go through in hiring




                                            AF
10     a new GEO employee under the contract.           Do you interview new

11

12
       employees?

       A   Yes, we do.
                                    DR
13     Q   Do you set minimum skill requirements?
                                H

14     A   It is a requirement of the standard that we set minimum
                         UG


15     skill requirements and -- under the contract, I mean.

16     Q   When you say requirement of the standard, what are you
                   RO




17     referring to?

18     A   When I talk about the standard, I'm talking about the

19     Performance-Based National Detention Standards.             But direct

20     supervision of detainees, and in some of those multiple

21     things that standard requires, we have to make sure they

22     would be able to perform those functions.           Primarily the

23     functions are labeled out in the contract as those minimum

24     requirements.

25     Q   Do you place them in positions based upon their prior



                                 Page 055
     Case 3:17-cv-05806-RJB Document 510 Filed 08/02/21 Page 61 of 81
                                     Scott - Cross                          46

 1     do.

 2     Q     Okay.   Are there any messy detainees who just aren't

 3     naturally clean people?

 4     A     There are some.

 5     Q     How do you encourage them to clean up after themselves?

 6     A     That's where staff detainee communication comes very

 7     importantly.     We have also in the past included medical

 8     because some detainees come from areas of the country that




                                                 T
 9     may have never -- not the one, but the world, that may have




                                            AF
10     have never seen a toilet.        So we engage medical staff also to

11

12
                                    DR
       help educate detainees on proper hygiene.

       important aspect of living in a facility.
                                                           That is a very



13     Q     What about the Xboxes, do you use those in any way to help
                                H

14     detainees stay clean?
                         UG


15     A     The Xboxes you talk about are specifically related to a

16     two-fold part.     We are required to do a sanitation safety
                     RO




17     inspection every week.       We couple this inspection with an

18     incentive program for detainees to clean their housing unit

19     and follow the facility rules and the units that best meet

20     the facility rules and the sanitation for that given week

21     have a chance to earn not only an Xbox, but a chicken buffet

22     dinner.

23     Q     So if a volunteer chooses to help clean in the pods, are

24     they usually starting with a really messy pod?

25     A     No, they are not because the detainees really like --



                                 Page 056
     Case 3:17-cv-05806-RJB Document 510 Filed 08/02/21 Page 62 of 81
                                    Scott - Redirect                            65

 1     marked the findings.       This is the narrative section of the

 2     report.     The actual findings are marked in a separate area.

 3     There are a whole lot of outcome measures as well.

 4     Q   Is it your testimony that there is a document somewhere

 5     that says GEO has complied or does not need to comply with

 6     state minimum wage laws for the voluntary work program, is

 7     that your testimony?

 8     A   I don't know anything about that, sir.




                                                 T
 9     Q   Because if there was that sort of document, I mean that's




                                            AF
10     a document we would have seen by now at trial, would you

11

12
       agree?

                 MS. SCHEFFEY:
                                    DR
                                    Objection, argumentative.

13               THE COURT:     Sustained.
                                H

14     BY MR. WHITEHEAD:
                         UG


15     Q   I would like to direct your attention to Exhibit 17.              This

16     is the excerpt of the PBNDS.         You offered testimony yesterday
                   RO




17     about the purpose of the voluntary work program.             Do you

18     remember giving testimony along those lines?

19     A   I do.

20     Q   We have a copy of the document up.            If we could blow up

21     item 4 there towards the top right.             I believe this is the

22     section that you read from yesterday.             You talked about one

23     of the purposes being to combat the negative impact of

24     confinement and to reduce idleness.             Do you remember

25     testimony along those lines?



                                 Page 057
     Case 3:17-cv-05806-RJB Document 510 Filed 08/02/21 Page 63 of 81
                                    Scott - Redirect                             66

 1     A   I do.    I am trying to find the page and exhibit.           What is

 2     the Bates stamp number for that one?

 3     Q   There is no Bates stamp.         This is page 405.      I believe it

 4     is the first page.

 5     A   Okay.    I want to make sure I am there.

 6     Q   We have it called up on your screen as well.             My question

 7     to you is this:      Is this the section you testified from

 8     yesterday about the purpose of the voluntary work program?




                                                 T
 9     A   I do believe this is one of the expected outcomes that




                                            AF
10     comes to mind when we were talking about that.

11

12
       Q
                                    DR
           Let's clear out this call out.          I would like to look at

       the first of the expected outcomes listed in the PBNDS.              Go

13     ahead and blow that up.       We are on the same page, bottom
                                H

14     left.   You skipped over this section.          This section reads
                         UG


15     "detainees may have opportunities to work and earn money

16     while confined, subject to the number of work opportunities
                   RO




17     available and within constraints of the safety, security and

18     good order of the facility."         Did I read that correctly?

19     A   You did read that correctly.

20     Q   That's the first of the expected outcomes.            Let's clear

21     off this call out and look at the third of the expected

22     outcomes.    Maybe we can blow that up also.          This one reads

23     "to help with the essential operations and services shall be

24     enhanced through detainee productivity".           Do you see that?

25     A   That is correct.



                                 Page 058
Case 3:17-cv-05806-RJB Document 510 Filed 08/02/21 Page 64 of 81




                 EXHIBIT F




                            Page 059
     Case 3:17-cv-05806-RJB Document 510 Filed 08/02/21 Page 65 of 81
                                                                                                                       1

 1                                   UNITED STATES DISTRICT COURT

 2                       WESTERN DISTRICT OF WASHINGTON AT TACOMA

 3     _____________________________________________________________

 4                                     )
        UGOCHUKWO GOODLUCK NWAUZOR,    )
 5      et al.,                        )
                                       )
 6                      Plaintiffs,    ) 3:17-cv-05769-RJB
                                       ) 3:17-cv-05806-RJB
 7      v.                             )
                                       ) Tacoma, Washington
 8      THE GEO GROUP, INC.,           )




                                                                       T
                                       ) June 9, 2021
 9                      Defendant.     )




                                                              AF
        ____________________________   ) Jury Trial
10                                     )
        STATE OF WASHINGTON,           ) 9:00 a.m.
11

12
                        Plaintiff,
                                       )
                                       )
                                       )
                                                   DR
        v.                             )
13                                     )
                                           H
        THE GEO GROUP, INC.,           )
14                                     )
                                   UG


                        Defendant.     )
15                                     )
       _____________________________________________________________
16
                     RO




                       VERBATIM REPORT OF PROCEEDINGS
17                  BEFORE THE HONORABLE ROBERT J. BRYAN
                        UNITED STATES DISTRICT JUDGE
18     _____________________________________________________________

19

20

21

22

23

24
           P r o c e e d i n g s   s t e n o g r a p h i c a l l y   r e p o r t e d   a n d   t r a n s c r i b e d
25                                   W i t h   c o m p u t e r - a i d e d   t e c h n o l o g y




                     Angela Nicolavo - Court Reporter - 1717 Pacific Ave, Tacoma, WA - 253-882-3832
                                               Page 060
     Case 3:17-cv-05806-RJB Document 510 Filed 08/02/21 Page 66 of 81
                                     Evans - Direct                            83

 1     A   No, I don't think we would ever pay detainees minimum

 2     wage.     We would hire outside workers.       I think it would be

 3     destabilizing to the safety and security of the facility to

 4     pay detainees minimum wage and would defeat the purpose of

 5     the voluntary work program.

 6     Q   So paying a detainee worker more would change anything in

 7     the structure of the facility's operations?

 8     A   I think it would, yeah.          You would introduce a level of




                                                 T
 9     people who have a bunch of money who are working and those




                                            AF
10     who don't and you are going to create opportunities for abuse

11

12
                                    DR
       within that system, protection rackets, people are going to

       control who necessarily gets to volunteer for those jobs and

13     how much they get from that.          It would be disastrous.    I am
                                H

14     not aware of any place in the world where voluntary work
                         UG


15     programs pay minimum wage or high wages.           I think it is for

16     that reason.     The program exists to try to reduce idleness,
                   RO




17     boredom, ensure people have an opportunity to be active if

18     they want to.     So to promote the safety and security of the

19     facility, I think if you start paying the detainees or the

20     inmates a significant amount of money, they are not all going

21     to make that and that is going to create a significant

22     disparity within the facility and that is going to create

23     issues.     We operate facilities in the United Kingdom,

24     Australia, South Africa, we use these programs there, across

25     the country, just like our government counterparts do and are



                                 Page 061
Case 3:17-cv-05806-RJB Document 510 Filed 08/02/21 Page 67 of 81




                 EXHIBIT G




                            Page 062
     Case 3:17-cv-05806-RJB Document 510 Filed 08/02/21 Page 68 of 81
                                                                                                                       1

 1                                   UNITED STATES DISTRICT COURT

 2                       WESTERN DISTRICT OF WASHINGTON AT TACOMA

 3     _____________________________________________________________

 4                                     )
        UGOCHUKWO GOODLUCK NWAUZOR,    )
 5      et al.,                        )
                                       )
 6                      Plaintiffs,    ) 3:17-cv-05769-RJB
                                       ) 3:17-cv-05806-RJB
 7      v.                             )
                                       ) Tacoma, Washington
 8      THE GEO GROUP, INC.,           )




                                                                       T
                                       ) June 14, 2021
 9                      Defendant.     )




                                                              AF
        ____________________________   ) Jury Trial
10                                     )
        STATE OF WASHINGTON,           ) 9:00 a.m.
11

12
                        Plaintiff,
                                       )
                                       )
                                       )
                                                   DR
        v.                             )
13                                     )
                                           H
        THE GEO GROUP, INC.,           )
14                                     )
                                   UG


                        Defendant.     )
15                                     )
       _____________________________________________________________
16
                     RO




                       VERBATIM REPORT OF PROCEEDINGS
17                  BEFORE THE HONORABLE ROBERT J. BRYAN
                        UNITED STATES DISTRICT JUDGE
18     _____________________________________________________________

19

20

21

22

23

24
           P r o c e e d i n g s   s t e n o g r a p h i c a l l y   r e p o r t e d   a n d   t r a n s c r i b e d
25                                   W i t h   c o m p u t e r - a i d e d   t e c h n o l o g y




                     Angela Nicolavo - Court Reporter - 1717 Pacific Ave, Tacoma, WA - 253-882-3832
                                               Page 063
     Case 3:17-cv-05806-RJB Document 510 Filed 08/02/21 Page 69 of 81
                                            Ragsdale - Direct                                            14

 1     agency in DHS.         There is not a situation where we would look

 2     on behalf of ICE to determine that somebody was paying

 3     minimum wage as an employee.                     It doesn't apply in this case.

 4                MR. POLOZOLA:             Your Honor, I am going to object that

 5     the witness's answer is non-responsive.                               He is testifying to

 6     what the law should be in this case.

 7                THE COURT:           The answer may stand.

 8     BY MS. SCHEFFEY:




                                                                T
 9     Q   How do you comply with this section and also the dollar




                                                       AF
10     per day payment?

11

12
       A
                                             DR
           We pull files that the facility maintains for the folks

       that participate in the voluntary work program.                                      There is

13     around 15 or 20 questions.                    We look at each element.                      I think
                                      H

14     as I mentioned on Friday, folks that have limited English
                            UG


15     proficiency need to have an opportunity.                                Folks -- it has to

16     be done and administered in a fair way.                               Folks need to have a
                  RO




17     certain amount of training to make sure if there is some

18     amount of technical use of equipment.

19         We would go through each of those elements to make sure

20     the program is being administered according to the standards

21     ICE requires and the outcomes.

22     Q   I would like to go to page GEO-State 036906, page 82 of

23     the document.        If we could call out the manage a detainee

24     work program section.               Can you see that on the screen?

25     A   Yes.



                  Angela Nicolavo - Court Reporter - 1717 Pacific Ave, Tacoma, WA - 253-882-3832
                                        Page 064
     Case 3:17-cv-05806-RJB Document 510 Filed 08/02/21 Page 70 of 81
                                               Scott - Direct                                          46

 1               THE COURT:             Sustained.

 2     BY MS. SCHEFFEY:

 3     Q   Have you been to other jails, prisons, other facilities

 4     across the state?

 5     A   I did visit Monroe.

 6     Q   And what is Monroe?

 7     A   Monroe is a state correctional facility.

 8     Q   How is -- is your facility the same or different than




                                                                 T
 9     Monroe?




                                                        AF
10               MR. WHITEHEAD:                Objection, foundation.                       I think it is

11

12
       also vague.

                 THE COURT:
                                              DR
                                        That is a very broad question,

13     Ms. Scheffey.         I don't know exactly what you are driving at.
                                       H

14     The objection is sustained.
                             UG


15     BY MS. SCHEFFEY:

16     Q   Is your facility layout similar to the facility layout at
                   RO




17     Monroe?

18     A   Our facility layout is very inclusive of any secure type

19     setting -- confinement setting with detention centers and

20     correctional facilities throughout the state.

21     Q   Are detainee workers integral to your operations at the

22     facility?

23     A   I say they are not integral.                          They are very important.              We

24     care about giving detainees opportunities to perform

25     activities that decreases their idleness.                                  GEO -- we can do



                   Angela Nicolavo - Court Reporter - 1717 Pacific Ave, Tacoma, WA - 253-882-3832
                                         Page 065
Case 3:17-cv-05806-RJB Document 510 Filed 08/02/21 Page 71 of 81




                 EXHIBIT H




                            Page 066
Case 3:17-cv-05806-RJB Document 510 Filed 08/02/21 Page 72 of 81




                 EXHIBIT H




                            Page   067
                             Page 1069
          Case 3:17-cv-05806-RJB Document 510 Filed 08/02/21 Page 73 of 81Ex. # A-321
                                                                                                                               1 of 9




                                                                                           ADMINISTRATIVE POLICY

                                                                              STATE OF WASHINGTON
                                                                DEPARTMENT OF LABOR AND INDUSTRIES
                                                                            EMPLOYMENT STANDARDS


TITLE:   MINIMUM WAGE ACT                                                              NUMBER:             ES.A.1
         APPLICABILITY
CHAPTER: RCW 49.46
         WAC 296-128
                                                                                       ISSUED: 1/2/2002
                                                                                       REVISED: 6/24/2005
                                                                                       REVISED: 3/24/2006
                                                                                       REVISED: 7/15/2014
                                                                                       REVISED: 12/29/2020

                                                                                                   SEE ALSO: ES.A.8.1,
                                                                                                    ES.A.9.1-9, ES.A.13,
                                                                                                  ES.B.1, ES.C.2, ES.D.1


                                             ADMINISTRATIVE POLICY DISCLAIMER

This policy is designed to provide general information in regard to the current opinions of the Department of Labor & Industries on the
subject matter covered. This policy is intended as a guide in the interpretation and application of the relevant statutes, regulations,
and policies, and may not be applicable to all situations. This policy does not replace applicable RCW or WAC standards. If additional
clarification is required, the Program Manager for Employment Standards should be consulted.
This document is effective as of the date of print and supersedes all previous interpretations and guidelines. Changes may occur after
the date of print due to subsequent legislation, administrative rule, or judicial proceedings. The user is encouraged to notify the
Program Manager to provide or receive updated information. This document will remain in effect until rescinded, modified, or withdrawn
by the Director or his or her designee.




This policy provides guidance on the applicability of Washington’s Minimum Wage Act (MWA),
RCW 49.46. The guidance includes descriptions of which employers are subject to the statute,
which employees are subject to the protections of the law, and which employees are specifically
exempt from the MWA’s protections and requirements.

General RCW 49.46 applicability

1. What is RCW 49.46, the Washington Minimum Wage Act, and when does it apply?

The Washington Minimum Wage Act (MWA), RCW 49.46, establishes a minimum wage for
employees in Washington State. See RCW 49.46.005 and RCW 49.46.020. The MWA also
requires employers to pay overtime wages of at least 1.5 times an employee’s regular rate of
pay for all hours worked in excess of 40 in a workweek (see RCW 49.46.130), requires
employers to provide employees with paid sick leave (see RCW 49.46.200 and RCW
49.46.210), and requires employers to pay to their employees all tips, gratuities, and service
charges that are due to the employees (see RCW 49.46.020(3) and RCW 49.46.160). The



ES.A.1 Minimum Wage Act Applicability                   Page 1 of 9                                              12/29/2020
                                                            Page    068
                                                             Page 1070
         Case 3:17-cv-05806-RJB Document 510 Filed 08/02/21 Page 74 of 81Ex. # A-321
                                                                                                 2 of 9




MWA also prohibits employers from retaliating against their employees for exercising any of
their rights under the MWA (see RCW 49.46.810).

The MWA is in addition and supplementary to all other standards (local, state, or federal laws,
ordinances, rules or regulations) relating to wages, hours and working conditions, including the
Industrial Welfare Act. See RCW 49.46.120. When the standards are different, the law or rule
that is more protective or favorable to an employee is the standard that applies. Individuals with
questions about more protective standards found in federal law should contact the U.S.
Department of Labor, Wage and Hour Division.

Rules promulgated under RCW 49.46 can generally be found under WAC 296-128. All of these
rules have the same force of law as the provisions of RCW 49.46 itself.

2. What employers are subject to RCW 49.46?

Generally, an “employer” under RCW 49.46.010(4) is “any individual, partnership, association,
corporation, business trust, or any person or group of persons acting directly or indirectly in the
interest of an employer in relation to an employee.” Any employer who meets this definition
must comply with the statute requirements. Certain employers who meet this definition may
also be subject to the Fair Labor Standards Act (FLSA), in addition to the MWA. FLSA is
administered by the U.S. Department of Labor, and clarification about those standards must be
obtained from that agency. Employers must follow the laws that are more protective to the
worker when there is a difference between the provisions of state, local, and federal laws.

Additionally, the Washington State Supreme Court held in Becerra v. Expert Janitorial, LLC, 181
Wn.2d 186, 332 P.3d 415 (2014), that the “joint employer doctrine” applies to the MWA, and
adopted FLSA’s economic reality test to determine whether one or more entities are joint
employers for purposes of MWA liability. This means that there may be more than one employer
responsible for ensuring compliance with the MWA requirements under certain circumstances.

3. Which employees are subject to the protections of RCW 49.46?

The protections of the MWA apply to all Washington-based “employees.” An “employee” is
defined as “any individual employed by an employer” except those employees specifically
excluded by the legislature in RCW 49.46.010(3)(a) through (p). Whether or not an “employee”
is Washington-based is fact-specific, and analyzed on a case-by-case basis. See Administrative
Policy ES.A.13 for more information on the “Washington-based” standard.

If a worker is exempt from the MWA then state law does not require the employer to provide
paid sick leave, minimum wage, overtime, or other protections to that worker. Local or federal
law may impose different requirements.

For workers to whom the MWA applies, there are some additional, specific exceptions to the
overtime requirements. As a result, some employees may be entitled to minimum wage, paid
sick leave, and tips and service charges, even if overtime pay is not required. See RCW
49.46.130 and Administrative Policy ES.A.8.1, “Overtime” for more information on overtime
requirements.

4. Definition of Employ.




ES.A.1 Minimum Wage Act Applicability    Page 2 of 9                                12/29/2020
                                             Page    069
                                              Page 1071
         Case 3:17-cv-05806-RJB Document 510 Filed 08/02/21 Page 75 of 81Ex. # A-321
                                                                                                 3 of 9




“Employ” means to engage, suffer or permit to work. See RCW 49.46.010(3) and WAC 296-
126-002(3).

See Administrative Policy ES.C.2 for a detailed discussion of hours worked during the course of
employment.

Types of workers not covered by RCW 49.46

5. Which employees does the statute specifically exclude from the protections of the
MWA?

The following exemptions are found in RCW 49.46.010(3). The MWA does not apply to
employees covered by these exemptions. Application of these exemptions depends on the
facts, which must be carefully evaluated on a case-by-case basis. Employers have the burden
of proving an exemption applies.

    (a) Certain agricultural employees. An individual who is employed as a hand harvest
        pieceworker in the region of employment, and who commutes daily from his or her
        permanent residence to the farm upon which he or she is employed and who has been
        employed in agriculture less than thirteen weeks during the preceding calendar year.
        Each of the elements listed above must be met in order for the exemption to apply.

         Note: All other agricultural workers are covered under MWA.

    (b) Casual laborers. Any individual “employed in casual labor in or about a private home”
        unless the labor is performed in the course of the employer’s trade, business, or
        profession.

         Casual refers to employment that is irregular, uncertain or incidental in nature and
         duration. This must be determined on a case-by-case basis by looking at the scope,
         duration and continuity of employment. Employment that is intended to be permanent in
         nature is not casual, and is not exempt, regardless of the type of work performed.
         Employment of housekeepers, caregivers, or gardeners on a regular basis is not
         considered “employed in casual labor” and such workers are subject to the protections of
         the MWA.

    (c) Bona Fide Executive, Administrative, Professional, Computer Professional or
        Outside Sales employees. Any individual who meets the exemption requirements in
        WAC 296-128-500 – 545. See Administrative Policies ES.A.9.1-9 for further discussion
        of these “white collar” exemptions.

    (d) Volunteer work for an educational, charitable, religious, state or local
        governmental body or agency or non-profit organization. Any volunteer engaged in
        the public service activities of the above type of organizations as long as there is no
        employer-employee relationship between the organization and the individual or the
        individual gives his or her services gratuitously to the organization.

         The department uses the following interpretation in determining whether workers
         are volunteers exempt from the MWA. Individuals are considered volunteers only
         when their services are offered freely and without pressure or coercion, direct or implied,
         from an employer. Individuals who volunteer or donate their services, usually on a part-


ES.A.1 Minimum Wage Act Applicability     Page 3 of 9                               12/29/2020
                                              Page    070
                                               Page 1072
         Case 3:17-cv-05806-RJB Document 510 Filed 08/02/21 Page 76 of 81Ex. # A-321
                                                                                                      4 of 9




         time or irregular basis, for public service or for humanitarian objectives, and are not
         acting as employees or expecting pay, are not generally considered employees of the
         entities for whom they perform their services.

         Unpaid employment is unlawful. An employee-employer relationship exists where there
         is a contemplation or expectation of payment for goods or services provided.

         However, individuals do not lose their volunteer status solely because they receive a
         nominal fee or stipend. An individual who volunteers to provide periodic services on a
         year-round basis may likewise receive a nominal monthly or annual fee without losing
         volunteer status. If the “volunteers” are paid for their services beyond reimbursement for
         expenses, reasonable benefits or a nominal fee, they are considered employees. A
         nominal fee may not be a substitute for wage compensation and must not be tied to
         productivity.

         An individual is not a volunteer if he or she is otherwise employed by the same agency
         or organization to perform services similar to or identical to those for which the individual
         proposes to volunteer. If an individual provides services as a volunteer and then
         receives wages for services, that individual is no longer exempt and must be paid at
         least minimum wage and overtime pay for hours worked in excess of 40 hours per
         workweek.

         These same requirements apply to determine whether a worker is a volunteer exempt
         from the protections of RCW 49.12, the Industrial Welfare Act. See Administrative Policy
         ES.C.1.

         Volunteers are not allowed in a “for-profit” business. Any individual, partnership,
         association, corporation, business trust, or any person or group of persons acting
         directly or indirectly in the interest of a “for-profit” employer is subject to the provisions of
         the MWA and must pay wages to any individual who they permit to perform any work.

    (e) Individuals who are employed full time by a state or local governmental agency or
        nonprofit educational, charitable, or religious organization and who also do
        volunteer work for the agency. Such individuals are exempt from the MWA only with
        respect to the voluntary services.

    (f) Newspaper vendors or carriers. The department construes “newspaper vendors or
        carriers” very narrowly and does not include magazine carriers or vendors, those who
        distribute advertising circulars, or persons who sell or distribute literature at events, such
        as concerts and sporting events.

    (g) Employees of carriers subject to Part I of the Interstate Commerce Act (Railroads
        and Pipelines). Part I of the Interstate Commerce Act is limited to railroads and
        pipelines only. Interstate motor carriers are covered under Part II of the Interstate
        Commerce Act and are not exempted from the MWA by this definition.

         Non-railroad employees may also be subject to this exemption from the MWA if their
         activity is integral to the interstate commerce of the railroads. Whether non-railroad
         employees are exempt should be considered on a case-by-case basis.




ES.A.1 Minimum Wage Act Applicability        Page 4 of 9                                 12/29/2020
                                                 Page    071
                                                  Page 1073
         Case 3:17-cv-05806-RJB Document 510 Filed 08/02/21 Page 77 of 81Ex. # A-321
                                                                                                  5 of 9




    (h) Forest protection and fire prevention. Any persons engaged in forest protection and
        fire prevention activities.

    (i) Employees of charitable institutions charged with child care responsibilities.
        Employees of charitable institutions charged with child care responsibilities as long as
        the charitable institution is “engaged primarily in the development of character or
        citizenship or promoting health or physical fitness or providing or sponsoring recreational
        opportunities or facilities for young people or members of the armed forces of the United
        States.”

         “Charitable institutions” include churches and other organizations commonly set up
         under the not-for-profit corporations act if they are recognized by the United States
         Internal Revenue Service under the tax exemption provision, section 501(c)(3). Typical
         examples include the YMCA, YWCA, Girl Scouts’ organizations, Boy Scouts of America
         organizations, etc.

         “Charged with child care responsibilities” typically means these activities are referenced
         in the organization's charter, by-laws, or other governing documents. It may also be
         helpful to evaluate the percentage of the budget and resources of the organization that
         go towards child care responsibilities.

         Charitable institutions charged with child care responsibilities that are “engaged primarily
         in the development of character or citizenship or promoting health or physical fitness or
         providing or sponsoring recreational opportunities or facilities for young people or
         members of the armed forces of the United States” may be engaged in activities related,
         but not limited to:

              x   Character development
              x   Social responsibility
              x   Mental or physical health
              x   Recreation
              x   Youth services
              x   Services for members of the armed forces of the United States

    (j) Individuals whose duties require they reside or sleep at their place of employment
        or who otherwise spend a substantial portion of their work time subject to call.
        This exemption encompasses two categories of workers: (1) Those individuals whose
        duties require that they reside or sleep at their place of employment, and (2) Those
        individuals who otherwise spend a substantial portion of work time subject to call and not
        engaged in the performance of active duties.

         “Reside or sleep” pertains to employees whose job duties require them to reside at the
         place of employment and are exempt from all MWA requirements including minimum
         wage, overtime, and paid sick leave requirements. Merely residing or sleeping at the
         place of employment does not exempt individuals from the MWA. In order for individuals
         to be exempt, their duties must require that they sleep or reside at the place of their
         employment. An agreement between the employee and employer for the employee to
         reside or sleep at the place of employment for convenience, or merely because housing
         is available at the place of their employment, would not meet the exemption.




ES.A.1 Minimum Wage Act Applicability      Page 5 of 9                               12/29/2020
                                               Page    072
                                                Page 1074
         Case 3:17-cv-05806-RJB Document 510 Filed 08/02/21 Page 78 of 81Ex. # A-321
                                                                                                   6 of 9




         Some positions where the employee’s duties may require them to reside or sleep at the
         place of their employment include apartment managers, maintenance personnel,
         hotel/motel managers, managers of self-storage facilities, and some agricultural workers
         such as sheepherders.

    (k) Inmates and others in custody. Residents, inmates or patients of state, county or
        municipal correctional, detention, treatment or rehabilitative institution are exempt from
        all MWA protections and are not required to be paid minimum wage if they perform work
        directly for, and at, the institution's premises where they are incarcerated, and remain
        under the direct supervision and control of the institution. Residents, inmates or patients
        of state, county or municipal correctional, detention, treatment or rehabilitative institution
        assigned by facility officials to work on facility premises for a private corporation at rates
        established and paid for by public funds are not employees of the private corporation
        and would not be subject to the MWA.

    (l) Elected or appointed public officials and employees of the state legislature. The
        MWA does not apply to any individual who holds a public elective or appointive office of
        the state, any county, city, town, municipal corporation, political subdivision, or any
        instrumentality thereof, or to any employee of the state legislature.

    (m) Washington State ferry crews. The MWA does not apply to vessel operating crews of
        the Washington State ferries, as long as the Department of Transportation operates the
        ferries.

    (n) Crews of non-American vessels. The MWA applies to persons employed as seamen
        on an American vessel but does not apply to seamen employed on non-American
        vessels.

    (o) Farm interns. The MWA does not apply to any farm intern providing services to a small
        farm that has a special certificate issued by the department under RCW 49.12.470.

    (p) Junior ice hockey players. The MWA does not apply to an individual between 16 and
        21 years old, in their capacity as a player for a junior ice hockey team that is a member
        of a regional, national, or international league, and that contracts with an arena owned,
        operated, or managed by a public facilities district created under RCW 36.100.

6. Independent Contractors are not Employees.

A bona fide independent contractor is exempt from the MWA because that person is not
“employed” by an employer. However, an employer cannot avoid complying with the MWA by
merely designating someone as an “independent contractor.” Whether a worker is an
independent contractor must be carefully evaluated on a case-by-case basis.

To determine whether an individual is an employee or a legitimate independent contractor for
purposes of the MWA, the department looks to the following factors on a case-by-case basis:

    x    The degree of control that the business has over the worker (the more control a
         business exerts over the worker, the more likely the worker is an employee);
    x    The worker’s opportunity for profit or loss is dependent on the worker’s managerial skill
         (when the worker’s opportunity for profit is not limited by a business, and the worker



ES.A.1 Minimum Wage Act Applicability      Page 6 of 9                                12/29/2020
                                               Page    073
                                                Page 1075
         Case 3:17-cv-05806-RJB Document 510 Filed 08/02/21 Page 79 of 81Ex. # A-321
                                                                                                 7 of 9




         controls his or her own business expenses, the worker is more likely an independent
         contractor);
    x    The worker’s investment in equipment or material (where the worker’s investment in
         equipment or materials is substantial, the worker is more likely an independent
         contractor);
    x    The degree of skill required for the job (when a worker brings a special skill to a job and
         employs those skills in an independent manner, the worker is more likely an independent
         contractor);
    x    The degree of permanence of the working relationship (when a limited term working
         relationship exists, the worker is more likely an independent contractor);
    x    The degree to which the services rendered by the worker are an integral part of the
         business (when the services performed by a worker are integral to the business, the
         worker is more likely an employee).

All of these factors should be considered and weighed in combination with each other in each
case.

7. Who else may be excluded from the protections of the MWA?

    Some individuals may be exempt from the protections of the Minimum Wage Act for reasons
    other than the exemptions listed explicitly in the statute. For example, federal employees are
    also not subject to the protections of the MWA. Due to constitutional preemption, federal
    employees are instead subject to comparable federal laws such as the Fair Labor Standards
    Act.

    Jurors in Washington State are not considered employees of the state or the court for which
    they are serving as a juror, even if they receive a stipend, and are therefore not covered
    under the MWA. See Rocha v. King County, 195 Wn.2d 412, 460 P.3d 624 (2020).


Department of Labor and Industries authority under RCW 49.46

8. What is the scope of the department’s authority under the Minimum Wage Act?

The department has the authority to investigate complaints to determine whether there has
been a violation of the MWA. Through the course of an investigation, the department has the
authority to gather data and may enter workplaces, examine and copy records, question
employees, and investigate such facts, conditions, practices, or matters deemed necessary or
appropriate to make a determination. See RCW 49.46.040.

See Administrative Policy ES.D.1 for a complete discussion of MWA recordkeeping
requirements, including the types of records that employers subject to the MWA must maintain
and produce to the department.

9. What is the department’s administrative enforcement authority regarding violations of
the Minimum Wage Act?

The chart below illustrates the department’s administrative authority to investigate and seek
remedies relating to a violation, as outlined in statute or regulation:




ES.A.1 Minimum Wage Act Applicability     Page 7 of 9                               12/29/2020
                                              Page    074
                                               Page 1076
         Case 3:17-cv-05806-RJB Document 510 Filed 08/02/21 Page 80 of 81Ex. # A-321
                                                                                                        8 of 9




                     Statute            Related      Employee              Department Enforcement
                                        Policies     Remedies              Remedy        Authority
 Minimum             RCW                ES.A.2 –     Wages & interest      Civil penalty Wage Payment
 wage                49.46.020          ES.A.7                                           Act, RCW
                                                                                         49.48.082 -
                                                                                         49.48.087
 Overtime            RCW                ES.A.8.1 –   Wages & interest      Civil penalty Wage Payment
                     49.46.130          ES.A.8.2                                         Act, RCW
                                                                                         49.48.082 -
                                                                                         49.48.087
 Retaliation         RCW                             Earnings &            Civil penalty WAC 296-128-
 for exercise        49.46.210(4)                    interest,                           780 - WAC
 of a MWA                                            restoration of                      296-128-800
 right                                               position,
                                                     employer
                                                     compliance
 Paid sick           RCW                ES.B.1 –     Payment for paid      Civil penalty    Wage Payment
 leave               49.46.020(4)       ES.B.2       sick leave &                           Act, RCW
                     and RCW                         interest,                              49.48.082 -
                     49.46.210                       restoration of sick                    49.48.087, and
                                                     leave balances.                        WAC 296-128-
                                                     See No. 10,                            810
                                                     below.
 Tips,               RCW                ES.A.12      Tips, gratuities,     Civil penalty    Wage Payment
 gratuities,         49.46.020(3)                    service charges,                       Act, RCW
 and service         and RCW                         & interest                             49.48.082 -
 charges             49.46.160                                                              49.48.087, and
                                                                                            WAC 296-128-
                                                                                            820
 Violations of       RCW                             Employer              Civil penalty    WAC 296-128-
 other rights        49.46.810                       compliance                             830 - WAC
 under RCW                                                                                  296-128-850
 49.46

An employer that fails or refuses to comply with the recordkeeping requirements found in the
MWA, and in the department’s corresponding rules, refuses to cooperate with the department’s
reasonable investigation, or fires or discriminates against an employee because the employee
has complained to the department, could also be subject to criminal prosecution under RCW
49.46.100. The department refers criminal violations under RCW 49.46.100 to a city or county
prosecutor or the Office of the Attorney General.

In addition to the department’s authority to investigate and bring legal action against an
employer for violations of RCW 49.46 on behalf of workers, aggrieved workers retain the right to
file a civil action against the employer.

10. What remedies are available to employees when the department investigates paid
sick leave violations?

If an employee files a complaint with the department alleging that their employer failed to
provide them with paid sick leave as provided in RCW 49.46.200 and 49.46.210, the department



ES.A.1 Minimum Wage Act Applicability         Page 8 of 9                                  12/29/2020
                                                  Page    075
                                                   Page 1077
         Case 3:17-cv-05806-RJB Document 510 Filed 08/02/21 Page 81 of 81Ex. # A-321
                                                                                                9 of 9




will investigate the complaint as an alleged violation of a wage payment requirement under the
Wage Payment Act. See RCW 49.48.082(12). The department has the authority to order
additional remedies when its investigation results in a finding that the employer failed to provide
the employee with paid sick leave accrual, use, or carryover. See WAC 296-128-810. The
remedies that may be ordered after such findings are dependent on whether an employee is still
employed by the same employer.

When the department's investigation results in a finding that the employer failed to provide the
employee with paid sick leave accrual, use, or carryover, and the employee is still employed by
the same employer, the employee may elect to:

    (a) Receive full access to the balance of accrued paid sick leave hours unlawfully withheld
        by the employer during the period of noncompliance; or

    (b) Receive payment from the employer at their normal hourly compensation for each hour
        of paid sick leave that the employee would have used or been reasonably expected to
        use, whichever is greater, during the period of noncompliance. See Administrative Policy
        ES.B.2 for more information on computing an employee’s normal hourly compensation.
        The employee will receive full access to the balance of accrued paid sick leave hours
        unlawfully withheld by the employer, less the number of paid sick leave hours paid out to
        the employee.

              Note: The department interprets “reasonably expected to use” by relying on recent
              data regarding “the frequency of work-loss days” for adults aged 18 and over as
              published by the U.S. Department of Health and Human Services, Centers for
              Disease Control and Prevention (CDC). This data found that the average worker
              misses 3.7 workdays (based on eight-hour workdays) due to illness per year.

When the department's investigation results in a finding that the employer failed to provide the
employee with paid sick leave accrual, use, or carryover, and the employee is no longer
employed by the same employer, the employee may elect to:

    (a) Receive payment at their normal hourly compensation from their employer for all hours
        of paid sick leave that would have accrued during the period of noncompliance;

    (b) Receive reinstatement of the balance of paid sick leave hours that would have accrued
        during the period of noncompliance, in anticipation of the employee’s rehiring within 12
        months of separation; or

    (c) Receive a combination of payment and reinstatement from the employer for all hours of
        paid sick leave that would have accrued during the period of noncompliance.




ES.A.1 Minimum Wage Act Applicability     Page 9 of 9                              12/29/2020
                                              Page    076
                                               Page 1078
